Citation Nr: 0947459	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-19 568A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 15, 1947 rating decision that denied service 
connection for psychoneurosis.


REPRESENTATION

Moving party represented by:  David W. Glasser, Attorney at 
Law


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1943 to 
November 1945, including in combat during World War II.

The Board of Veterans' Appeals (Board/BVA) issued a decision 
in June 2005, in relevant part, denying the Veteran's claim 
for an earlier effective date for the grant of service 
connection for posttraumatic stress disorder (PTSD).  That 
decision included considering whether an August 15, 1947, 
rating decision that had denied service connection for 
psychoneurosis involved CUE.  One of the reasons for denying 
the CUE component of the claim, the only possible means of 
obtaining an earlier effective date (see Leonard v. 
Nicholson, 405 F.3d 1333 (Fed. Cir. 2005) and Lapier v. 
Brown, 5 Vet. App. 215 (1993)), was that the Veteran had not 
alleged specific errors of fact or law in that prior August 
1947 decision.

The Veteran appealed the Board's denial of his CUE claim to 
the United States Court of Appeals for Veterans Claims 
(Court/CAVC).  And in a February 2006 order, granting a joint 
motion, the Court partially vacated the Board's decision, 
to the extent it had denied the CUE claim, and remanded this 
claim to the Board for readjudication.

The Board subsequently, in July 2006, issued another decision 
dismissing (rather than denying) the CUE claim without 
prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 
104, 114 (2003) and DAV v. Gober, 234 F.3d 682, 699 (Fed. 
Cir. 2000), indicating this is the appropriate disposition 
when, as the Board again concluded, the Veteran had made an 
insufficient CUE pleading.

In March 2009, the Veteran and his attorney refiled their CUE 
motion, alleging CUE in the Board's July 2006 decision in 
failing to, in turn, find CUE in the prior August 1947 
decision.  And after giving the Veteran's attorney time to 
review the file and submit additional evidence and argument 
in support of the claim, the Board granted a September 2009 
motion to advance this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

FINDING OF FACT

The August 15, 1947 rating decision in question, which denied 
the Veteran's initial claim for service connection for 
psychoneurosis, was not adequately supported by the evidence 
then of record, fatally flawed and undebatably erroneous.


CONCLUSION OF LAW

The August 15, 1947 rating decision contains CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 
20.1403 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the requirement of submitting a well-grounded claim, enhanced 
VA's duty to assist a claimant in developing facts pertinent 
to a claim, and expanded VA's duty to notify a claimant of 
the type of information and evidence required to support a 
claim, including insofar as apprising the claimant of the 
evidence he is responsible for providing versus the evidence 
VA will obtain for him.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), and the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The VCAA does not apply to CUE claims, however, irrespective 
of whether the Board or local regional office (RO) issued the 
decision in question.  See Parker v. Principi, 15 Vet. App. 
407 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-179 
(2001).  See also 38 C.F.R. § 20.1411 (2009) (obligations 
imposed by other statutes listed are not applicable to 
motions to revise or reverse Board decisions).

II.  Analysis

In the August 15, 1947 rating decision, the RO initially 
considered and denied the Veteran's claim for service 
connection for psychoneurosis - concluding there was 
insufficient evidence to show the condition was incurred in 
or aggravated by his military service during World War II, 
from November 1943 to November 1945.  The RO sent him a 
letter on August 26, 1947 notifying him of that decision and 
apprising him of his procedural and appellate rights, but he 
did not appeal.  So that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Previous determinations, which are final and binding, 
including decisions regarding claims for service connection 
will be accepted as correct in the absence of CUE.  
38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(a), 3.105(a).

According to 38 C.F.R. § 3.105(a), where evidence establishes 
such error (CUE), the prior decision will be reversed or 
amended.  And for the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.

There are numerous cases discussing how to determine whether 
there was CUE in a prior decision, and to summarize the Court 
has propounded a three-pronged test:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
that, had it not been made, would have manifestly changed the 
outcome; and (3) this finding must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1004), 
quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992); 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991); Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); Luallen v. Brown, 
8 Vet. App. 92, 96 (1995).

The alleged error must be of fact or of law, and when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  The Court also held in 
Fugo that broad brush allegations of "failure to follow the 
regulations"" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of CUE.  Id.  Similarly, in Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994), the Court held that VA breaching 
its general duty to assist could not form the basis of a CUE 
claim.

Here, in the refiling of their motion the Veteran and his 
attorney make several specific assertions of CUE in the 
August 15, 1947 rating decision at issue.  The attorney laid 
out these several arguments, in detail, in briefs submitted 
in September and October 2009.  They contend the RO committed 
CUE by failing to acknowledge the Veteran filed a claim for 
service connection for a psychiatric disorder in November 
1945 (so rather immediately after his discharge from the 
military that same month, certainly within one year of his 
discharge); by failing to presume he was mentally sound when 
entering service and had no family history of mental illness; 
and by incorrectly finding that his mental disorder, then 
diagnosed as psychoneurosis, was not incurred in service - 
especially given two supporting medical statements, one from 
a VA compensation examiner no less, not only diagnosing 
psychoneurosis, anxiety type, but also indicating this 
condition had initially manifested during the Veteran's 
service as a direct result of his combat experience in World 
War II.  The Board agrees there was CUE in several, though 
not necessarily all, of these regards.  So that August 1947 
decision must be overturned.



Under the Regulations and Procedures (R&PR) 1063(A) and (B) 
then in effect, as of August 9, 1946 [now codified at 38 
C.F.R. §§ 3.303(a) and 3.304(b) (2009)], the Veteran was 
presumed sound when examined, accepted and enrolled 
for service except as to defects, infirmities or disorders 
noted at time of the examination, acceptance and enrollment 
or where clear and unmistakable evidence demonstrated that 
the injury or disease existed prior to acceptance and 
enrollment and was not aggravated by such service.  And 
relative to notation at enlistment, only those defects, 
infirmities and disorders recorded at the time of examination 
were to be considered as noted.  History of the preservice 
existence of defects, infirmities or disorders recorded at 
the time of examination for acceptance and enrollment did not 
constitute a notation of such conditions, but was considered 
together with all other material evidence in determinations 
as to the inception of such defects, infirmities or 
disorders.  R&PR 1063(A) and (B) further clarified that 
"clear and unmistakable" meant obvious or manifest when 
determining whether the injury or disease under consideration 
existed prior to acceptance and enrollment for service and 
did not originate in service, or, if increased in service, 
was not aggravated thereby.  Moreover, R&PR 1063(A) and (B) 
explained that determinations concerning the inception of 
injury or disease not noted at enlistment should not be based 
on medical judgment alone as distinguished from accepted 
medical principles or on history alone without regard to 
clinical factors pertinent to the basic character, origin and 
development of such injury or disease.

The other subsections of R&PR 1063(A) and (B) then in effect 
were also essentially the same as those now codified at 38 
C.F.R. §§ 3.303(a) and 3.304(b) (2009), including accepting 
that there were certain medical principles so well and 
universally recognized as definitely to constitute fact, and 
when in accordance with those principles existence prior to 
entrance into service was established, no further additional 
or confirmatory facts were necessary.  R&PR 1063(A) and (B) 
then in effect went on to indicate this determination 
included situations where the manifestation of symptoms of 
chronic disease from the date of enlistment, or so close 
thereto, that the disease could not have originated in so 
short a period would establish the required clear and 
unmistakable proof of the pre-service existence thereof.  

Turning now to the facts of this particular case, there was 
no indication of any mental illness when the Veteran began 
serving on active duty in November 1943, either in the way of 
history, subjective complaint, or objective clinical finding 
such as a pertinent diagnosis.  He was accepted into the 
military without any such reservation or qualification.  So 
under the R&PR 1063(A) and (B) then in effect, it must be 
presumed he was in sound mental condition when entering 
service, absent clear and unmistakable evidence to the 
contrary, which there was and is none.  His military service 
included combat in World War II and ended in November 1945.

Questions remain as to whether the Veteran filed a claim for 
service connection for a psychiatric disorder within one year 
of his discharge from the military, as opposed to just claims 
for other unrelated conditions (namely, dental and back 
disabilities).  Regardless, it is undisputed he filed a claim 
for a psychiatric disorder a relatively short time later and 
had a special neuropsychiatric examination in July 1947 
in connection with that claim.

That July 1947 mental status evaluation resulted in a 
diagnosis of Psychoneurosis, anxiety type.  A contemporaneous 
affidavit from another doctor submitted earlier that year, in 
April 1947, contained this same notation.  Since there was no 
medical or other evidence in the file indicating or even 
suggesting the Veteran did not have that required diagnosis 
of a psychiatric disorder (i.e., proof he had the condition 
claimed), the only remaining determinative issue was whether 
there was also the required evidence in the file indicating a 
relationship or correlation between his psychiatric disorder 
and his military service.



Concerning this purported relationship, the report of the 
July 1947 examination indicates in the "SUMMARY AND 
CONCLUSIONS" section that:

...Owing to a lack of information in [the 
Veteran's] claims folder, the statements 
of the patient have to be taken at their 
face value.  He denies any symptoms 
prior to service.  Became nervous and 
showed anxiety factors with several 
hospitalizations, following combat.  
Social history and familial factors 
unimportant.  Mental examination shows 
anxiety, emotional instability, 
worriment, and nervousness still in 
evidence.  Therefore, the undersigned 
concurs in the diagnosis of 
Psychoneurosis, anxiety type, competent.

It is undisputed that VA examiner not only diagnosed a 
psychiatric disorder (Psychoneurosis, anxiety type), but also 
etiologically linked this disorder to the Veteran's military 
service - and in particular to his combat experience during 
World War II.  And although that VA examiner predicated his 
favorable opinion on acceptance of the Veteran's history, to 
an extent admittedly self-reported, as being credible, the 
mere fact that the events in question reportedly occurred in 
combat leading to the emotional responses mentioned was and 
is reason enough, alone, to conclude those events in question 
had indeed occurred since consistent with the circumstances, 
conditions or hardships of the Veteran's service during WWII.  
Just like today under the current versions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (2009), the R&PR then in 
effect contained this special provision for accepting his lay 
testimony concerning these alleged events during his combat 
service in WWII as proof of service incurrence when otherwise 
consistent with his service, which it was.  Indeed, there was 
no evidence to the contrary, so it was unreasonable and 
misapplication of the R&PR then in effect for the RO to have 
concluded otherwise.



Consequently, the Board finds the RO's findings to the 
contrary were not adequately supported by the evidence then 
of record and undebatably erroneous.  The August 15, 1947 
decision denying service connection for psychoneurosis is 
fatally flawed and, thus, involved CUE.  Russell, 3 Vet. App. 
at 313-314.  


ORDER

The Veteran's claim of CUE in the August 15, 1947 rating 
decision is granted.



                       
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



